COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


REYNOLDS METALS COMPANY
AND
INDEMNITY INSURANCE COMPANY
 OF NORTH AMERICA                              MEMORANDUM OPINION *
                                                   PER CURIAM
v.   Record No. 0353-96-3                        AUGUST 6, 1996

RALPH ALLEN FRYE


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Kathryn Spruill Lingle; Midkiff & Hiner, on
           brief), for appellants.

           (Ginger Jonas Largen; Morefield, Kendrick,
           Hess & Largen, on brief), for appellee.



     Reynolds Metals Company and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that it failed to prove

that Ralph Allen Frye was able to return to his pre-injury work

as of February 2, 1995.   Upon reviewing the record and the briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.     Rule

5A:27.

     "General principles of workman's compensation law provide

that '[i]n an application for review of any award on the ground

of change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
evidence.'"    Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.
459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).   Furthermore, "it is fundamental that a finding of

fact made by the Commission is conclusive and binding upon this

court on review.   A question raised by conflicting medical

opinion is a question of fact."       Commonwealth v. Powell, 2 Va.

App. 712, 714, 347 S.E.2d 532, 533 (1986).
     The commission accepted the opinions of Drs. Neal A. Jewell

and Pierce D. Nelson.   Their opinions support the commission's

conclusion that Frye was not able to fully perform all of the

duties of his pre-injury work as of February 2, 1995.      In its

role as fact finder, the commission rejected the contrary opinion

of Dr. Jim C. Brasfield.    "Questions raised by conflicting

medical opinions must be decided by the commission."       Penley v.

Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236

(1989).

     The restrictions Dr. Jewell placed upon Frye's physical

abilities in 1992 and 1995 were consistent with a 1991 strength

evaluation report.   The record supports the commission's finding

that no evidence showed that Frye's condition had improved

significantly since the 1991 study.      Therefore, the commission

did not err in relying upon the study, which supports the

commission's finding that Frye's pre-injury work was unsuitable

to his residual capacity.



                                  2
        Based upon this record, we cannot conclude as a matter of

law that employer's evidence sustained its burden of proving that

Frye was able to return to his pre-injury work as of February 2,

1995.     Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173
S.E.2d 833, 835 (1970).    Accordingly, we affirm the commission's

decision.

                                                Affirmed.




                                   3